Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00295-CR

                                Guadalupe Alvarez MORENO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR7982
                         Honorable Angus McGinty, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, Appellant’s motion for extension of
time to file a pro se brief is DENIED, and this appeal is DISMISSED.

       SIGNED July 17, 2013.


                                                _________________________________
                                                Patricia O. Alvarez, Justice